EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:

Claims 7-8, 10-12, 14, and 17-21 are rejoined.

Claims 1-2, 4-8, and 10-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are deemed free of the prior art given the failure of the prior art to teach or reasonably suggest a Capsicum annuum plant comprising a chromosomal segment from Capsicum baccatum on chromosome 6, wherein the segment comprises an allele that confers female fertility in a male sterile Capsicum annuum plant having a Capsicum baccatum cytoplasm relative to a plant lacking said chromosomal segment, wherein said segment is flanked by Marker M7 of SEQ ID NO: 7 and Marker12 of SEQ ID NO: 17; wherein the nearest art is the art of record U.S. Patent 9642318 that teaches a cross between a Capsicum baccatum pollen acceptor and a Capsicum annuum (CM334) pollen donor but does not teach the instant introgression of claim 1, or any introgression beyond the F1, or the said female fertility allele therein.







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663